Citation Nr: 1643139	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-28 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder with associated polysubstance abuse. 

2.  Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder, to include depressive disorder and post-traumatic stress disorder (PTSD). 

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  This matter comes before the Board of Veterans' Appeals on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Jurisdiction over this matter was thereafter transferred to the St. Petersburg, Florida RO after the Veteran's relocation during the pendency of this appeal, whereupon the St. Petersburg RO issued a May 2013 statement of the case affirming the determination of the Milwaukee RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board can make a determination as to this matter, it must be remanded for further development.  Specifically, the Veteran has had several mental health evaluations during the pendency of the appeal with significant disparity in the conclusions reached by his examiners; a new examination is needed to reconcile these disparities.  Furthermore, it is unclear whether the Veteran currently has an acquired psychiatric disorder other than an anxiety disorder, to include PTSD and/or depressive disorder.  Finally, the Veteran has never been afforded a VA examination adequate to evaluate his occupational functioning.  

To begin, the Veteran has been treated by a Dr. H.D., a private psychiatrist, for over twenty years for his various mental health issues.  In an October 2010 correspondence, Dr. H.D. stated that he had treated the Veteran for substance abuse, attention deficit hyperactivity disorder (ADHD), intermittent depression, and chronic anxiety, and just recently determined that the Veteran had PTSD stemming from two stressors, a military sexual trauma and exposure to several deaths while serving in a military hospital.  Dr. H.D. asserted that the Veteran had more than mild functional incapacity which was manifested in substance abuse, anxiety, depression, occupational and social difficulties, and self-esteem issues.  Subsequently, in a November 2010 letter, Dr. H.D. stated that the Veteran should have a Global Assessment of Functioning (GAF) score of 50 or 60, indicating moderate to moderately severe functional incapacity.  Thereafter, in a February 2011 letter, Dr. H.D. asserted that the Veteran should be granted a 50 percent rating based on significant occupational and social dysfunction such as lack of productivity, depression, social withdrawal, regular anxiety attacks, impaired judgment, disturbed mood, and ineffective work and social relationships.  In the latest correspondence from Dr. H.D., dated in March 2012, he stated that the Veteran is consistently unemployable due to his unstable mood, problems maintaining social relationships, lack of motivation, and attention difficulties. 

The Veteran was first afforded a VA psychiatric examination in support of his claims in September 2010.  The examiner noted that the Veteran first began receiving mental health treatment from Dr. H.D. in April 1993, and had been followed by Dr. H.D. for ADHD and polysubstance abuse.  In addition, the examiner noted that the Veteran began treatment with VA for his mental health issues in August 2009, with his listed disorders being ADHD and anxiety state as well as substance abuse.  During the examination, the Veteran reiterated that his stressors were his military sexual trauma and his exposure to deaths while serving at a military hospital.  After reviewing the claims file and interviewing the Veteran, the examiner found that the Veteran did meet the criteria for a diagnosis of anxiety disorder not otherwise specified but that he did not meet the criteria for a PTSD diagnosis, on the basis that he did not exhibit avoidance and numbing of general responsiveness.  The formal diagnosis was anxiety disorder not otherwise specified with PTSD features, mild, as well as polysubstance dependence, which the examiner found was at least as likely as not related to his anxiety disorder.  The examiner assigned a GAF score of 70. 

The Veteran was afforded a new VA psychiatric examination to evaluate the nature and severity of his psychiatric disorder in February 2012.  He reported symptoms of depressed mood, anxiety and an inability to establish and maintain effective relationships.  The examiner interviewed the Veteran and reviewed the claims file, and found that he did not meet the criteria for a diagnosis of PTSD, as he did not have persistent symptoms of increased arousal and what symptoms he did have did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner instead diagnosed the Veteran with anxiety disorder not otherwise specified, polysubstance dependence, ADHD, and bipolar disorder, and stated that it was impossible to differentiate the symptoms attributable to each disorder.  As for the functional impairment stemming from these diagnoses, the examiner found that they resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform tasks only during periods of significant stress.  The examiner assigned a GAF score of 61. 

In response to the query of whether the Veteran's symptoms were consistent with his having experienced a military sexual trauma, the examiner stated that it would be mere speculation to offer an opinion as to whether he experienced military sexual trauma or not.  In support thereof, the examiner first detailed the Veteran's long history of erratic behavior and depressive mood, and found that it supported a diagnosis of bipolar disorder.  However, with regards to the claimed PTSD, the examiner noted that the Veteran did not consistently report criterion symptoms such as avoidance, numbing, or persistent arousal; therefore, the examiner found that a general anxiety disorder was a more appropriate diagnosis.  Without a PTSD diagnosis, the examiner could not confirm that the Veteran's behavior was due to some experienced trauma in the past, which was confounded by the fact that there is no evidence in the Veteran's military records to support that the sexual trauma actually occurred.  Therefore, the examiner concluded that there was no way to definitively determine whether the Veteran experienced the claimed military sexual trauma. 

The Veteran was afforded yet another VA psychiatric examination in April 2013 to again determine whether a PTSD diagnosis was appropriate and then provide an opinion as to the severity of the Veteran's psychiatric disorder.  At the outset, the examiner marked that the Veteran had a diagnosis of PTSD that conformed to DSM-IV criteria.  The examiner also added the diagnoses of polysubstance dependence and anxiety disorder not otherwise specified, and again stated that it was not possible to differentiate the symptoms attributable to each disorder.  In support of these diagnoses, the examiner reviewed the most recent psychiatric evaluations available at the time of the examination, a review of which showed varying diagnosis to include ADHD, anxiety disorder not otherwise specified, polysubstance dependence, depression not otherwise specified, and bipolar disorder.  As for the PTSD diagnosis, however, the examiner confusingly marked that the Veteran did not meet the full criteria for a diagnosis of PTSD. The examiner did note the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, nightmares, flashbacks, intrusive recollections, distress, avoidance of thoughts and activities, memory issues, detachment, emotional numbing, irritability, concentration issues, hypervigilance, and exaggerated startle response.  Furthermore, the examiner found that the Veteran's responses on the psychological testing measures used for diagnostic purposes suggested that he over-reported his psychopathology to such a degree that the results of the testing were not entirely accurate.  The examiner assigned a GAF score of 70. 

With regards to the functional impairment stemming from the Veteran's psychiatric disorder, the examiner found that it contributed to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As for the issue of whether the Veteran had PTSD, the examiner noted that the results of the structured interview with the Veteran did not show the persistence and severity of symptoms necessary to diagnose PTSD.  The examiner acknowledged that other mental health professionals had diagnosed the Veteran with PTSD, but questioned the validity of those diagnoses due to the fact that none of the professionals administered a structured interview or objective testing and none of them indicated that they had reviewed the claims file.  Expanding on this, the examiner found that the Veteran did not have markers associated with a military sexual trauma and that therefore PTSD based on military sexual trauma was not reflected by the evidence of record. 

A review of VA outpatient records beginning in 2009 and continuing through to 2014, the latest VA records available in the claims file, shows that the Veteran had been treated by several different medical professionals within the VA system, each of whom have endorsed a variety of mental health diagnoses.  In a May 2010 VA outpatient record, the Veteran was diagnosed with anxiety disorder not otherwise specified and addictive disorder, and was assigned a GAF rating of 50.  In subsequent records also dated in May 2010, the Veteran's history of PTSD diagnoses was mentioned but the physician ruled out a PTSD diagnosis.  Thereafter, VA outpatient records show continued treatment for anxiety, depression, and substance dependence.  In a July 2011 evaluation for the purpose of beginning counseling, a Dr. P.R. diagnosed the Veteran with PTSD, generalized anxiety disorder, and substance dependence, and ruled out a diagnosis of ADHD, with a GAF score of 68.  

In June 2013, the Veteran began treatment with a Dr. H.S., a VA psychiatrist, who diagnosed generalized anxiety disorder and depressive disorder, ruled out panic disorder, noted a history of ADHD, PTSD, mood disorder, and polysubstance dependence, and assigned a GAF rating of 58.  Subsequent records from Dr. H.S. through to November 2014 show no diagnosis of PTSD and GAF ratings varying from 60 to 65. 

In July 2013, the Veteran also began treatment with a Dr. P.S., another VA psychiatrist, who initially did not diagnose PTSD, instead maintaining diagnoses of anxiety disorder and depressive disorder, ruling out PTSD and major depressive disorder.  However, in August 2013, Dr. P.S. added PTSD secondary to a military sexual trauma and dismissed the diagnosis of anxiety disorder.  Depressive disorder was maintained and a GAF score of 68 was assigned at this time.  Subsequent records from Dr. P.S. dated through to February 2014 show that the PTSD diagnosis was continued up to that point. 

The Veteran had a disability benefits questionnaire prepared in January 2015 by a Dr. S.F., a psychiatrist who did not identify whether he was private or worked with VA.  Dr. S.F. diagnosed the Veteran with panic disorder to include agoraphobia, PTSD, and alcohol abuse, and assigned a GAF rating of 38, indicating that the Veteran was unable to function in any occupational environment without being a threat to himself or others.  Dr. S.F. noted the Veteran's reported history of military sexual trauma, and found that he experienced significant anxiety, depression and PTSD since the trauma.  He stated that the Veteran's symptoms "are profoundly connected to the assault and his subsequent duty in medical intensive care."  The Veteran's was noted to have the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, inhibited speech, difficulty in understanding commands, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, obsessive behavior, impaired impulse control, spatial disorientation, neglect of personal hygiene, fatigue, low motivation, and isolation.  To conclude, Dr. S.F. commented that even though the Veteran had reached maximum medical benefit, his symptoms persisted, such that it appeared his condition was permanent and total. 

Taken together, this history of mental health treatment and evaluations shows a significant disparity among medical professionals regarding the Veteran's proper diagnoses and the severity of his psychiatric disorders when evaluated as a whole.  Furthermore, the most recent evaluation was the January 2015 DBQ, which reflected a profound worsening in the Veteran's occupational and social functioning as well as a compounding of symptoms.  The Board is unable to make a determination as to the nature and severity of the Veteran's various psychiatric disorders without first obtaining a medical professional's opinion regarding these issues, as there are simply too many conflicting impressions of the Veteran's mental health.  Therefore, the matter must be remanded in order to have the Veteran be examiner by a VA examiner and have that examiner provide an opinion regarding the proper diagnosis and evaluation of the Veteran psychiatric disorders. 

Furthermore, the Veteran during the pendency of the appeal has raised an additional claim of entitlement to TDIU.  A decision on this issue is deferred pending resolution of the Veteran's service connection and increased rating claims as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated records documenting the Veteran's treatment for any mental health conditions at a VA medical center or with a private medical health professional.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination for the purpose of obtaining an opinion regarding the nature and severity of the Veteran's acquired psychiatric disorder other than anxiety disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his acquired psychiatric disorder.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.

The examiner must first provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner is asked to specifically determine whether the Veteran has PTSD or any other disorder other than an anxiety disorder.  In evaluating the diagnoses for the Veteran's acquired psychiatric disorder, the examiner should consider the prior diagnoses of PTSD as reflected in the Veteran's treatment history with VA as well as the January 2015 disability benefits questionnaire.  In addition, the examiner should consider Dr. H.D.'s treatment records and the various letters he submitted on behalf of the Veteran, dated in October and November 2010, February 2011, and March 2012. 

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the reported stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors claimed by the Veteran; i.e., military sexual trauma and exposure to deaths while serving in a military hospital. 

Regardless of whether a PTSD diagnosis is appropriate, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any diagnosed disorder other than anxiety disorder and PTSD is related to the Veteran's military service.  In providing this opinion, the examiner must consider, and discuss as necessary, the lay statements contained within the claims file, to include several "buddy" statements from the Veteran's family and friends.

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

Once the Veteran's acquired psychiatric disorder other than anxiety disorder has been diagnosed with a full accounting of all symptomatology, the examiner must describe the degree of all social and occupational impairment resulting from the combined effect of the Veteran's various psychiatric disorders, to include the previously service-connected anxiety disorder.  This examination should reflect all subjective complaints and objective findings pertaining to the Veteran's various psychiatric disorders.  Specifically, the examiner must address the extent to which his disability affects his ability to secure and follow a substantially gainful occupation.  All opinions as to severity must be supported by a detailed rationale in a typewritten report.

3.  Finally, all of the claims must be readjudicated.  If the determination of any of the claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




